Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction of misspellings in the claims is required. Examples of such are “polerion” in claim 21 and “wherin” in claim 26 and “trimethylen” in claim 15.
Claim 24 is ungrammatical. Correction is needed.
           The phrase “conjugated double bonds like divinyl esters…cyanurate” in claim 14 apparently refers to the “comonomers” of claim 1 rather than materials with conjugated double bonds since the later interpretation makes no sense in that the comonomers recited do not contain conjugated double bonds. Rewording is suggested.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 appears to be drawn to a “use” despite reciting a “method” in claim 13 since no actual process steps are recited.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “if appropriate” and “like” are unclear since it is subjective as to when a feature is appropriate or like as recited in at least claim 13.
The term “such as” as recited in at least claims 13 and 16 is unclear since it cannot be determined if the materials referred to as “such as” are required to be present.
The term “can be” as recited in at least claims 13 and 20 is unclear as to what is required.

Applicants admit in paragraph 56 of their published application that the color masterbatches of examples 3-6 of Hacker et al. (US 20110275747) are “in accordance with the invention”. Note Table 2 where the various materials are disclosed such as VINNOLIT S3268 and VINNOLIT K 707. Note Table 2.1 of Hacker where identical materials are used and where the only variation (such as for instance variation of type pigment) are features which are not present in the claims. The Office assumes that the VINNOLIT K 707 plus titanium dioxide pigment alone is in accordance with the claims given the fact that applicants admit that VINNOLIT K 707 is the graft copolymer in Table 2 of the present application.
Applicants admit in paragraph 56 of their published application that the color masterbatches of examples 3-6 are “in accordance with the invention”. Note Table 2 where the various materials are disclosed such as VINNOLIT S3268 and VINNOLIT K 707. Note Table 2.1 of Hacker where identical materials are used and where the only variation (such as for instance variation of type pigment) are features which are not present in the claims. The Office assumes that the VINNOLIT K 707 plus titanium dioxide pigment alone are in accordance with the claims given the fact that applicants admit that VINNOLIT K 707 is the graft copolymer in Table 2 of the present application. However, since the meaning of the above trade named materials was to the Office’s knowledge not publicly known, Hacker cannot be said to anticipate the claims or render them obvious. However if the combination of materials in Hacker and especially if Hacker’s examples 3-6 was on sale or available to the public prior to applicants filing date, this fact would be highly material to patentability.


Claims 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vinnolit Kunstoff (EP 647663), cited by applicants in view of Mushiake et al.  (US 20040131853)  and Smink et al. ( US 20180258237) both cited by the examiner.
Paragraphs 7-10 and 14 of the primary reference discloses applicants vinyl chloride graft copolymer (note especially paragraph 7 disclosing the graft copolymer of claim 1 almost ipsis verbis with component “A” and “B” corresponding to applicants “A” and “B”) and at paragraph 35 discloses addition of pigment but do not disclose anything about a masterbatch.
Mushiake at paragraph 60 discloses production of a masterbatch for introducing pigment or other additives to a “base resin” wherein the identical base resin is present in the masterbatch and the blended end product. Note paragraph 167 for addition of as much as 35% pigment in their masterbatches.
Smink discloses that the purpose of masterbatching pigments is to provide better color dispersion and eliminate dust (paragraph 3).
It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use masterbatching to introduce pigments into the composition of the primary reference as taught by the secondary refences motivated by the expectation that masterbatching  would facilitate  blending of the additives including pigments  by increasing dispersion and lowering dust as disclosed by Smink and by the disclosure of the primary reference that additives such as pigments should be added to the composition of the primary reference and to use the same resin for masterbatching as the resin to which the masterbatch is added as taught by Mushiake as Mushiake discloses that this process is workable for forming pigmented resins absent any showing of surprising or unexpected results.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vinnolit Kunstoff (EP 647663), cited by applicants in view of Kim et al. (US 20070043167) cited by the examiner.
Paragraphs 7-10 and 14 discloses applicants vinyl chloride graft copolymer (note especially paragraph 7 disclosing the graft copolymer of claim 1 almost ipsis verbis with component “A” and “B” corresponding to applicants “A” and “B”) and at paragraph 35 discloses addition of pigment but does not disclose anything the word “masterbatch”.
Kim discloses that pigment and other additives may be introduced into PVC by using a PVC containing masterbatch in order to “facilitate”  processing at paragraph 60.
           It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use masterbatching to introduce pigments into the composition of the primary reference as taught by the secondary refence motivated by the expectation that masterbatching  would facilitate  blending of the additives including pigments  and by the disclosure of the primary reference that additives should be added to the composition of the primary reference absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-1-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765